Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-11, PageID.6703 Filed 12/14/18 Page 1 of
                                       3




                         EXHIBIT 10
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-11, PageID.6704 Filed 12/14/18 Page 2 of
                                       3
                                     Deposition of Yan Liu - 9/13/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan



                                                                                               Page 1
          1              IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
          2                    SOUTHERN DIVISION
          3
                  LEAGUE OF WOMEN VOTERS OF MICHIGAN
          4       ROGER J. BRDAK, FREDERICK C. DURHAL
                  JR., JACK E. ELLIS, DONNA E. FARRIS
          5       WILLIAM "BILL" J. GRASHA, ROSA L. Case Number
                  HOLLIDAY, DIANA L. KETOLA, JON      17-CV-14148
          6       "JACK" G. LASALLE, RICHARD "DICK"
                  W. LONG, LORENZO RIVERA and
         7        RASHIDA H. TLAIB,
         8           Plaintiffs,
         9               vs.
        10        RUTH JOHNSON, in her official
                  capacity as Michigan Secretary
        11        of State, et al.,
        12           Defendants.
                  ---------------------------------
        13
        14
        15                      DEPOSITION OF YAN LIU
                                 September 13, 2018
        16                           9:00 AM
        17
        18
        19
        20
        21
        22
        23                   June Haeme: CSR # 084-003038
        24
        25


                                         Benchmark Reporting Agency
                                               612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-11, PageID.6705 Filed 12/14/18 Page 3 of
                                       3
                                         Deposition of Yan Liu - 9/13/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                  Page 14                                                          Page 16
         1      output data in Chen's report. So for me to                  1    could draw the conclusion that the result -- but
         2      understand how Dr. Chen's algorithms and methods            2    maybe I should describe his results first.
         3      work, I need to look at the source code that                3            In short, he claims that for all of the
         4      compiled it into that machine code.                         4    3,000 simulations he run, he produced 3,000 maps,
         5         Q.     Have you compiled the draft source code           5    and none of these maps is worse than the enacted
         6      that you received?                                          6    plan in terms of compactness and the number of city
         7         A.     Yes.                                              7    or county breaks, population deviation, and
         8         Q.     And have you run simulations using those          8    political measures, including the Republican
         9      JAR files?                                                  9    district measure and median-mean difference, and the
        10         A.     I tried.                                          10   third one is the efficiency gap. So I was very
        11         Q.     Were you successful?                              11   surprised to see that because Dr. Chen claims that
        12         A.     I couldn't produce any output in six              12   it is a random sampling process, and it's very rare
        13      hours. I think his code needs a long time to run,           13   to see the samples all better than the enacted plan.
        14      maybe days or weeks. I saw one piece of code in his         14           So I analyzed his code. Only from his
        15      state House simulation or his state Senate                  15   code I found that his code was designed to only
        16      simulation code, I don't remember clearly which one,        16   output better maps. If the code produces a worse
        17      there's a piece of a code saying that don't                 17   map, it doesn't output. And what I mean by better,
        18      terminate the simulation before 40 days, so that's          18   it means not only better than the current enacted
        19      something I didn't quite understand, but that gave          19   plan, but also he defined a set of rules. For
        20      me a sense as to how long it requires to run the            20   example, for the city and the county breaks at state
        21      code maybe. And I tried, I tried both the JAR files         21   House level, the number for city breaks has to be
        22      he send originally and the JAR file I created from          22   less or equal -- less than or equal to 14 and the
        23      the draft code. None of them could produce any              23   number for county breaks has to be less than or
        24      simulation output in six hours on my laptop, and my         24   equal to 27. That's in his draft code. And those
        25      laptop's hardware is pretty recent.                         25   numbers are better than, already better than the



                                                                  Page 15                                                          Page 17
         1         Q.     At any time did the executable files stop          1   enacted plan.
         2      running or produce errors or did they just continue          2           And in his decompiled, I called it
         3      to cycle without getting to output?                          3   decompiled code from the final executables, that
         4         A.     For the six hours, it was hanging there,           4   these rules are different, even better, and that I
         5      just hanging there, I had to kill the process, so it         5   had to basically do a -- de-encryption some type of
         6      didn't produce -- it didn't quit abnormally.                 6   thing to carefully locate that part of the code
         7         Q.     That's what I was getting at. In the               7   because basically it's encrypted text.
         8      time -- in the six hour time period, you weren't             8           And in the decompiler code, his rules are
         9      able to produce output, but it didn't quit                   9   that the number for city breaks should be less than
        10      abnormally, is that what you said?                          10   or equal to 14 or 13. So that matches what he
        11         A.     Right.                                            11   reports in the corresponding table, that among all
        12         Q.     In preparing -- well, let me withdraw             12   the 1,000 maps he produced, the number for city
        13      that. Having now looked over the draft source code          13   breaks, I believe it was city breaks, is either 13
        14      you received more recently, has that caused you to          14   or 14, way better than the enacted plan.
        15      want to change any of the conclusions in your               15           And because his code runs for a long time
        16      report?                                                     16   and he also instructs the code to output the maps
        17         A.     Yes.                                              17   better, the best map for compactness, so then it's
        18         Q.     Which ones?                                       18   not a surprise to see that the output of all of
        19         A.     I would say not change it. To add to it.          19   these nonpartisan measures is a lot better than the
        20         Q.     Okay.                                             20   enacted plan, which is --
        21         A.     Originally I didn't understand the                21      Q.    Go ahead.
        22      algorithm and the method details described in Chen's        22      A.    -- problematic in the random sampling
        23      report because the description was a little vague           23   process. In the random sampling process, the goal

        24      and I didn't understand why the data looked the way         24   is to discover the underlying true distribution of

        25      he presented it. After I analyzed his draft code, I         25   all nonpartisan legally valid maps. You cannot use



                                                             Benchmark Reporting Agency
                                                                   612.338.3376
